ON a motion to set aside a testatum ca. sa. to Franklin county, for want of a preceding ca. sa. to this county, the court did not set it aside.* But on motion they ordered the plaintiff to account for the full value *20of notes, the property of the defendant, taken in execution, and bought by the plaintiff at sheriff’s sale, for a less sum than was due on the notes. †
Ca. temp.Ld. Hardw. 53. Dig. of adjudged cases, 594.
Dall. 308.

 All the decided cases have given way to the exception, while, at the same time, they have held it completely answered by the production of an original, notoriously taken out, after the motion has been made. Why not as well *20overlook the exception at once, and save the expence and and delay ? In this case the prothonotary who signed the testatum had gone put of office, before the motion to set it aside was made.


 I know not what has generally been the practice in Pennsylvania as to attaching or seizing debts. In England, it was held that bank notes were not seizable.